UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 08/31 Date of reporting period: 02 /28/2013 ADVANTAGE FUNDS, INC. - DREYFUS INTERNATIONAL VALUE FUND - DREYFUS OPPORTUNSTIC MIDCAP VALUE FUND - DREYFUS OPPORTUNTISTIC SMALL CAP FUND - DREYFUS OPPORTUNISTIC U.S. STOCK FUND - DREYFUS STRATEGIC VALUE FUND - DREYFUS STRUCTURED MIDCAP FUND - DREYFUS TECHNOLOGY GROWTH FUND 1 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus International Value Fund SEMIANNUAL REPORT February 28, 2013 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 19 Notes to Financial Statements 32 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus International Value Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus International Value Fund, covering the six-month period from September 1, 2012 through February 28, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. A sustained market rally from the summer of 2012 through the end of the reporting period generated respectable gains for investors who had the patience and discipline to stick with equities during previous bouts of heightened turbulence.While economic growth generally remained sluggish compared to historical averages, a number of negative scenarios were avoided: China averted a hard landing, the European financial crisis did not deteriorate into a breakup of the euro, and the threat of U.S. fiscal tightening was reduced when last-minute legislation mitigated scheduled tax increases. We believe that the muted pace of economic growth has helped prevent new imbalances from developing, even as monetary policymakers throughout the world maintain aggressively accommodative postures. Therefore, in our analysis, prospects are favorable for sustained economic expansion over the foreseeable future.As always, we encourage you to discuss our observations with your financial adviser, who can help you respond to the challenges and opportunities the financial markets provide. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation March 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2012, through February 28, 2013, as provided by D. Kirk Henry, Portfolio Manager Fund and Market Performance Overview For the six-month period ended February 28, 2013, Dreyfus International Value Fund’s Class A shares produced a total return of 13.02%, Class C shares returned 12.47% and Class I shares returned 13.16%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International Europe,Australasia, Far East Index (“MSCI EAFE Index”), produced a total return of 14.41% for the same period. 2 Easing economic uncertainties in Europe, the United States, and the emerging markets drove international stocks higher over the reporting period. The fund produced lower returns than its benchmark, mainly due to investments in companies in France, Germany and Australia. The Fund’s Investment Approach The fund seeks long-term capital growth.The fund ordinarily invests most of its assets in securities of foreign companies which Dreyfus considers to be value companies. The fund’s investment approach is value-oriented and research-driven. In selecting stocks, we attempt to identify potential investments through extensive quantitative and fundamental research. Emphasizing individual stock selection over economic or industry trends, the fund focuses on three key factors: value, or how a stock is valued relative to its intrinsic worth based on traditional value measures; business health, or overall efficiency and profitability as measured by return on assets and return on equity; and business momentum, or the presence of a catalyst (such as corporate restructuring, change in management or spin-off) that will trigger a price increase near term to midterm. The fund typically sells a stock when it is no longer considered a value company, appears less likely to benefit from the current market and economic environment, shows deteriorating fundamentals or declining momentum, or falls short of our expectations. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Waning Economic Concerns Lifted International Stocks Several positive global developments drove international stock prices broadly higher over the reporting period. In the wake of earlier market declines, sustained market rallies began near the start of the reporting period when macroeconomic worries failed to materialize in various parts of the world. Instead, investors responded positively to news of improved employment and housing market trends in the United States, a stated commitment from the European Central Bank in support of the euro, and expectations that new leadership in China might lead to stronger regional growth. Later, Japan’s stock market was buoyed by the election of a new government that promised to devalue the yen in an attempt to fight deflationary pressures and stimulate greater economic growth. Stocks generally lost some ground in November when investors grew concerned about automatic tax hikes and spending cuts in the United States scheduled for the start of 2013, but improving global economic data, continued corporate earnings strength, and last-minute legislation to address the scheduled tax increases enabled the rallies to resume through the reporting period’s end. Consequently, international investors turned their attention from near-term worries to longer term growth and valuation factors.Value-oriented stocks produced modestly higher returns than their growth-oriented counterparts, on average, in this environment. Some Stock Selections Weighed on Relative Results Although the fund participated to a significant degree in the MSCI EAFE Index’s gains for the reporting period, its investments in France lagged market averages. France Telecom was hurt by the deterioration of its legacy fixed-line business, and natural gas and electricity supplier GDF Suez encountered weakening demand and suffered a heavy debt load after the merger that formed the company. An underweighted position in Australia prevented the fund from participating more fully in the market’s gains, particularly among materials companies that benefited from reaccelerating growth in nearby emerging markets. The fund achieved better relative results in Japan, where automaker Toyota Motor gained value as the effects of the 2011 earthquake waned and a depreciating yen boosted exports. More robust export activity also boosted results from office and industrial equipment provider Ricoh andYamaha Motor. In addition, Mitsubishi UFJ 4 Financial Group fared well during the reporting period. Underweighted exposure to the lagging United Kingdom market bolstered relative performance, as did favorable stock picks such as banking giant HSBC Holdings and general merchandiser Home Retail Group. In Switzerland, winners included global bank UBS, pharmaceuticals developer Novartis and chemical company Clariant. Positioned for Continued Growth We have been encouraged by recent economic data, and it appears that the most serious potential consequences of ongoing macroeconomic headwinds in Europe, the United States, and China have been averted. Since the fund has tended to deliver its strongest relative performance during periods of positive investor sentiment, we are optimistic that its investments will respond well to further improvements in the global economic climate.We recently reduced the fund’s overweighted positions in France and Japan, and we expect to redeploy those assets to attractively valued stocks in other regions, such as the United Kingdom. March 15, 2013 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging market countries. Please read the prospectus for further discussion of these risks. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through September 30, 2013, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries.The Index does not take into account fees and expenses to which the fund is subject. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Value Fund from September 1, 2012 to February 28, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2013 Class A Class C Class I Expenses paid per $1,000  $ $ $ Ending value (after expenses) $ $ $ COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2013 Class A Class C Class I Expenses paid per $1,000  $ $ $ Ending value (after expenses) $ $ $  Expenses are equal to the funds annualized expense ratio of 1.50% for Class A, 2.29% for Class C and 1.10% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2013 (Unaudited) Common Stocks—97.9% Shares Value ($) Australia—3.3% Australia & New Zealand Banking Group 50,931 1,494,115 Primary Health Care 206,670 1,042,850 QBE Insurance Group 171,060 2,337,878 Belgium—1.4% Delhaize Group 42,040 Brazil—1.7% Banco Santander Brasil, ADS 181,250 1,324,937 Petroleo Brasileiro, ADR 78,150 1,146,460 China—2.0% China Railway Group, Cl. H 836,000 453,809 Foxconn International Holdings 1,926,000 a 812,061 Guangzhou Automobile Group, Cl. H 1,038,194 864,760 PetroChina, ADR 5,791 793,251 France—12.5% Alstom 31,240 1,378,547 BNP Paribas 13,800 776,606 Carrefour 91,912 2,505,513 Cie de St-Gobain 39,580 1,578,890 Danone 32,140 2,231,875 EDF 33,560 634,650 France Telecom 85,545 828,579 GDF Suez 79,634 1,505,432 Sanofi 24,961 2,365,227 Societe Generale 32,214 a 1,236,897 Total 67,370 3,368,236 Germany—8.6% Aixtron 90,730 1,209,402 Allianz 4,900 669,787 Celesio 104,740 1,893,897 Daimler 36,706 2,188,338 Deutsche Bank 40,290 1,845,757 Deutsche Telekom 67,520 725,217 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Germany (continued) E.ON 49,570 827,720 Muenchener Rueckversicherungs 5,910 1,062,467 Siemens 20,610 2,142,368 Hong Kong—2.6% Esprit Holdings 1,562,939 2,039,422 Hang Seng Bank 88,100 1,424,486 Pacific Basin Shipping 518,000 305,232 India—.8% Reliance Industries, GDR 40,434 b Israel—1.5% Teva Pharmaceutical Industries, ADR 59,890 Italy—2.0% Eni 29,955 682,822 Finmeccanica 149,176 a 733,455 Saras 1,352,060 a 1,535,710 Japan—23.5% Denso 15,400 646,305 East Japan Railway 8,000 590,355 Fujitsu 301,000 1,383,385 INPEX 298 1,585,004 Kao 59,400 1,899,467 LIXIL Group 27,900 571,906 Matsumotokiyoshi Holdings 21,400 581,349 Mitsubishi UFJ Financial Group 567,600 3,141,426 Nippon Electric Glass 81,000 398,490 Nippon Express 199,000 873,805 Nippon Shokubai 102,000 948,581 Nomura Holdings 109,200 626,760 Nomura Real Estate Holdings 15,700 282,021 Nomura Research Institute 57,800 1,309,526 Omron 62,500 1,513,782 Ricoh 148,800 1,595,719 Shimachu 49,800 1,061,118 8 Common Stocks (continued) Shares Value ($) Japan (continued) Shimamura 7,900 807,131 Shin-Etsu Chemical 14,020 862,164 Sumitomo Electric Industries 60,200 701,435 Sumitomo Mitsui Financial Group 46,800 1,873,212 Sumitomo Mitsui Trust Holdings 272,560 1,058,600 Taiyo Nippon Sanso 213,000 1,495,987 Tokyo Electron 27,500 1,275,758 Toyota Motor 83,300 4,282,280 Yamaha Motor 115,200 1,377,081 Yamato Holdings 106,900 1,788,779 Netherlands—2.0% Aegon 106,201 635,298 Koninklijke Philips Electronics 77,271 2,191,141 Royal Dutch Shell, Cl. A 3,317 109,042 Norway—1.4% Norsk Hydro 183,528 812,028 Orkla 149,030 1,219,872 Russia—.5% Gazprom, ADR 88,460 Singapore—2.0% DBS Group Holdings 125,591 1,532,364 Oversea-Chinese Banking 179,000 1,459,868 South Africa—.8% Murray & Roberts Holdings 178,813 a 496,108 Standard Bank Group 49,455 639,090 South Korea—2.8% KB Financial Group 3,790 138,254 KB Financial Group, ADR 33,244 1,177,835 Korea Electric Power 20,820 a 627,777 Korea Electric Power, ADR 43,124 645,135 Korea Exchange Bank 116,170 a 815,360 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) South Korea (continued) Samsung Fire & Marine Insurance 3,188 671,266 Sweden—2.9% Ericsson, Cl. B 206,040 2,499,279 Svenska Cellulosa, Cl. B 71,000 1,735,643 Switzerland—8.6% Adecco 14,900 a 849,680 Clariant 85,490 a 1,301,549 Novartis 67,796 4,603,879 Roche Holding 14,740 3,376,377 UBS 160,888 a 2,545,577 Taiwan—1.0% Hon Hai Precision Industry 299,400 824,532 United Microelectronics 1,868,720 699,199 United Kingdom—16.0% Anglo American 98,856 2,882,431 Barclays 167,180 778,619 BP 369,107 2,495,729 Direct Line Insurance Group 265,150 848,744 Home Retail Group 453,928 875,945 HSBC Holdings 483,691 5,366,925 Resolution 218,821 867,091 Royal Dutch Shell, Cl. A 103,182 3,396,771 Smith & Nephew 102,951 1,104,212 Tesco 143,435 804,247 Unilever 35,450 1,413,332 Vodafone Group 1,023,668 2,570,934 Total Common Stocks (cost $171,923,498) 10 Other Investment—1.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,280,000) 2,280,000 c Total Investments (cost $174,203,498) % Cash and Receivables (Net) .5 % Net Assets % ADR—American Depository Receipts ADS—American Depository Shares GDR—Global Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At February 28, 2013, this security was valued at $1,221,107 or 0.8% of net assets. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 25.0 Consumer Staples 9.0 Energy 11.7 Materials 5.6 Health Care 11.3 Utilities 2.9 Industrial 10.8 Telecommunication Services 2.8 Consumer Discretionary 9.6 Money Market Investment 1.6 Information Technology 9.2 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES February 28, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 171,923,498 143,789,355 Affiliated issuers 2,280,000 2,280,000 Cash 56,253 Cash denominated in foreign currencies 370,739 370,548 Receivable for investment securities sold 1,540,260 Dividends receivable 564,145 Receivable for shares of Common Stock subscribed 54,019 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 2,777 Prepaid expenses 27,947 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 162,492 Payable for investment securities purchased 1,352,053 Payable for shares of Common Stock redeemed 308,563 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 393 Accrued expenses 61,754 Net Assets ($) Composition of Net Assets ($): Paid-in capital 268,266,894 Accumulated undistributed investment income—net 520,761 Accumulated net realized gain (loss) on investments (93,845,906 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (28,141,700 ) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 83,133,898 8,025,780 55,640,371 Shares Outstanding 7,700,550 749,040 5,179,077 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended February 28, 2013 (Unaudited) Investment Income ($): Income: Cash dividends (net of $153,705 foreign taxes withheld at source): Unaffiliated issuers 1,676,553 Affiliated issuers 1,012 Interest 395 Total Income Expenses: Management fee—Note 3(a) 789,807 Shareholder servicing costs—Note 3(c) 207,624 Custodian fees—Note 3(c) 47,177 Distribution fees—Note 3(b) 30,465 Professional fees 28,853 Registration fees 22,882 Prospectus and shareholders’ reports 11,859 Directors’ fees and expenses—Note 3(d) 8,356 Interest expense—Note 2 2,713 Loan commitment fees—Note 2 1,273 Miscellaneous 20,125 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (78,981 ) Less—reduction in fees due to earnings credits—Note 3(c) (92 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 1,506,383 Net realized gain (loss) on forward foreign currency exchange contracts (20,118 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 17,809,717 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 4,347 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2013 Year Ended (Unaudited) August 31, 2012 a Operations ($): Investment income—net 585,899 3,460,352 Net realized gain (loss) on investments 1,486,265 (24,426,152 ) Net unrealized appreciation (depreciation) on investments 17,814,064 5,562,944 Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A Shares (1,779,844 ) (2,772,443 ) Class C Shares (98,693 ) (186,447 ) Class I Shares (1,603,998 ) (2,975,318 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 8,570,114 20,878,977 Class B Shares — 13,986 Class C Shares 90,520 255,905 Class I Shares 1,308,222 16,118,621 Dividends reinvested: Class A Shares 1,718,394 2,666,058 Class C Shares 54,020 98,544 Class I Shares 1,424,443 2,622,324 Cost of shares redeemed: Class A Shares (29,500,704 ) (23,471,434 ) Class B Shares — (476,981 ) Class C Shares (983,754 ) (2,885,040 ) Class I Shares (16,325,949 ) (37,097,091 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 164,041,050 206,654,245 End of Period Undistributed investment income—net 520,761 3,417,397 14 Six Months Ended February 28, 2013 Year Ended (Unaudited) August 31, 2012 a Capital Share Transactions: Class A b Shares sold 842,504 2,047,935 Shares issued for dividends reinvested 169,634 274,286 Shares redeemed (2,846,663 ) (2,387,133 ) Net Increase (Decrease) in Shares Outstanding ) ) Class B b Shares sold — 1,369 Shares redeemed — (46,819 ) Net Increase (Decrease) in Shares Outstanding — ) Class C Shares sold 8,666 18,196 Shares issued for dividends reinvested 5,364 10,212 Shares redeemed (94,608 ) (299,702 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 123,193 1,535,195 Shares issued for dividends reinvested 141,454 271,462 Shares redeemed (1,549,161 ) (3,962,000 ) Net Increase (Decrease) in Shares Outstanding ) ) a Effective as of the close of business on March 13, 2012, the fund no longer offers Class B shares. b During the period ended August 31, 2012, 27,053 Class B shares representing $272,804 were automatically converted to 26,973 Class A shares. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended February 28, 2013 Year Ended August 31, Class A Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 9.76 10.69 10.37 11.02 12.30 20.21 Investment Operations: Investment income—net a .03 .17 .20 .15 .15 .27 Net realized and unrealized gain (loss) on investments 1.23 (.80 ) .26 (.65 ) (1.01 ) (2.93 ) Total from Investment Operations 1.26 (.63 ) .46 (.50 ) (.86 ) (2.66 ) Distributions: Dividends from investment income—net (.22 ) (.30 ) (.14 ) (.15 ) (.42 ) (.32 ) Dividends from net realized gain on investments — (4.93 ) Total Distributions (.22 ) (.30 ) (.14 ) (.15 ) (.42 ) (5.25 ) Net asset value, end of period 10.80 9.76 10.69 10.37 11.02 12.30 Total Return (%) b 13.02 c (5.89 ) 4.32 (4.66 ) (5.97 ) (18.56 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.60 d 1.63 1.54 1.54 1.84 1.57 Ratio of net expenses to average net assets 1.50 d 1.53 1.49 1.54 1.84 1.56 Ratio of net investment income to average net assets .63 d 1.74 1.70 1.29 1.66 1.71 Portfolio Turnover Rate 18.00 c 40.93 60.72 55.35 69.63 46.96 Net Assets, end of period ($ x 1,000) 83,134 93,078 102,606 112,716 159,260 228,308 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 16 Six Months Ended February 28, 2013 Year Ended August 31, Class C Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 9.64 10.51 10.19 10.84 11.98 19.79 Investment Operations: Investment income (loss)—net a (.01 ) .10 .11 .06 .08 .14 Net realized and unrealized gain (loss) on investments 1.20 (.79 ) .25 (.65 ) (.96 ) (2.85 ) Total from Investment Operations 1.19 (.69 ) .36 (.59 ) (.88 ) (2.71 ) Distributions: Dividends from investment income—net (.12 ) (.18 ) (.04 ) (.06 ) (.26 ) (.17 ) Dividends from net realized gain on investments — (4.93 ) Total Distributions (.12 ) (.18 ) (.04 ) (.06 ) (.26 ) (5.10 ) Net asset value, end of period 10.71 9.64 10.51 10.19 10.84 11.98 Total Return (%) b 12.47 c (6.55 ) 3.48 (5.49 ) (6.71 ) (19.16 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.39 d 2.38 2.31 2.33 2.63 2.32 Ratio of net expenses to average net assets 2.29 d 2.28 2.26 2.33 2.63 2.32 Ratio of net investment income (loss) to average net assets (.19 ) d .99 .91 .56 .87 .91 Portfolio Turnover Rate 18.00 c 40.93 60.72 55.35 69.63 46.96 Net Assets, end of period ($ x 1,000) 8,026 7,998 11,573 14,604 18,607 30,965 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 28, 2013 Year Ended August 31, Class I Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 9.74 10.67 10.36 11.02 12.31 20.27 Investment Operations: Investment income—net a .05 .23 .28 .22 .19 .34 Net realized and unrealized gain (loss) on investments 1.21 (.81 ) .22 (.68 ) (.98 ) (2.93 ) Total from Investment Operations 1.26 (.58 ) .50 (.46 ) (.79 ) (2.59 ) Distributions: Dividends from investment income—net (.26 ) (.35 ) (.19 ) (.20 ) (.50 ) (.44 ) Dividends from net realized gain on investments — (4.93 ) Total Distributions (.26 ) (.35 ) (.19 ) (.20 ) (.50 ) (5.37 ) Net asset value, end of period 10.74 9.74 10.67 10.36 11.02 12.31 Total Return (%) 13.16 b (5.41 ) 4.67 (4.37 ) (5.21 ) (18.25 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.20 c 1.19 1.15 1.22 1.37 1.21 Ratio of net expenses to average net assets 1.10 c 1.09 1.09 1.22 1.36 1.20 Ratio of net investment income to average net assets 1.02 c 2.29 2.29 1.93 2.09 2.16 Portfolio Turnover Rate 18.00 b 40.93 60.72 55.35 69.63 46.96 Net Assets, end of period ($ x 1,000) 55,640 62,965 91,998 97,429 41,460 42,444 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus International Value Fund (the “fund”) is a separate diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering thirteen series, including the fund. The fund’s investment objective is to seek long-term capital growth. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue 500 million shares of $.001 par value Common Stock.The fund currently offers three classes of shares: Class A (300 million shares authorized), Class C (100 million shares authorized) and Class I (100 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 20 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. 22 The following is a summary of the inputs used as of February 28, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 143,789,355 — — Mutual Funds 2,280,000 — — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 2,777 — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (393 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At February 28, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended February 28, 2013 were as follows: Affiliated Investment Value Value Net Company 8/31/2012 ($) Purchases ($) Sales ($) 2/28/2013 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 11,340,000 23,455,000 32,515,000 2,280,000 1.6 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less 24 liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the three-year period ended August 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $92,890,109 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to August 31, 2012. If not applied, $24,770,979 of the carryover expires in fiscal year 2017 and $41,505,182 expires in fiscal year 2018. The fund has $3,162,451 of post-enactment short-term capital losses and $23,451,497 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2012 was as follows: ordinary income $5,934,208. The tax character of current year distributions will be determined at the end of the current fiscal year. (h) New Accounting Pronouncement: In January 2013, FASB issued Accounting Standards Update No. 2013-01 (“ASU 2013-01”), Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities, replaced Accounting Standards Update No. 2011-11 (“ASU 2011-11”), Disclosures about Offsetting Assets and Liabilities.ASU 2013-01 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. ASU 2011-11 was intended to enhance disclosure requirements on the offsetting of financial assets and liabilities.ASU 2013-01 limits the scope of the new balance sheet offsetting disclosures to derivatives, repurchase agreements, and securities lending transactions to the extent that they are (1) offset in the financial statements or (2) subject to an enforceable master netting arrangement or similar agreement. Management is currently evaluating the application of ASU 2013-01 and its impact on the fund’s financial statements. 26 NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A. was $225 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended February 28, 2013 was approximately $479,000 with a related weighted average annualized interest rate of 1.14%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of 1% of the value of the fund’s average daily net assets and is payable monthly. The Manager has agreed to waive receipt of a portion of the fund’s management fee in the amount of .10% of the value of the fund’s average daily net assets from September 1, 2012 through September 30, 2013. The reduction in expenses, pursuant to the undertaking, amounted to $78,981 during the period ended February 28, 2013. During the period ended February 28, 2013, the Distributor retained $307 from commissions earned on sales of the fund’s Class A shares and $109 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended February 28, 2013, Class C shares were charged $30,465, pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended February 28, 2013, Class A and Class C shares were charged $110,445 and $10,155, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended February 28, 2013, the fund was charged $12,397 for transfer agency services and $582 for cash management services. Cash management fees were partially offset by earnings credits of $88. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended February 28, 2013, the fund was charged $47,177 pursuant to the custody agreement. 28 The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions. During the period ended February 28, 2013, the fund was charged $352 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $4. During the period ended February 28, 2013, the fund was charged $3,981 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $114,929, Distribution Plan fees $4,722, Shareholder Services Plan fees $17,940, custodian fees $23,539, Chief Compliance Officer fees $5,308 and transfer agency fees $7,296, which are offset against an expense reimbursement currently in effect in the amount of $11,242. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended February 28, 2013 amounted to $27,853,322 and $61,092,647, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended February 28, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) foreign currency transactions or as a part of its investment strategy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future.With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates.Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonper-formance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at February 28, 2013: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 3/1/2013 a 40,560 61,495 61,532 37 Japanese Yen, Expiring 3/4/2013 b 7,268,060 78,806 78,413 (393 ) Sales; Proceeds ($) Japanese Yen, Expiring 3/1/2013 c 19,798,261 216,337 213,597 2,740 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Barclays Bank b Morgan Stanley c JPMorgan Chase & Co. 30 The following summarizes the average market value of derivatives outstanding during the period ended February 28, 2013: Average Market Value ($) Forward contracts 1,869,477 At February 28, 2013, accumulated net unrealized depreciation on investments was $28,134,143, consisting of $7,373,008 gross unrealized appreciation and $35,507,151 gross unrealized depreciation. At February 28, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on September 13, 2012, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”).The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information previously provided to them in presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and Dreyfus representatives confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. 32 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended July 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.They also noted that performance generally should be considered over longer periods of time, although it is possible that long-term performance can be adversely affected by even one period of significant underperformance so that a single investment decision or theme has the ability to affect disproportionately long-term performance. The Board discussed the results of the comparisons and noted that the fund’s total return performance was at or below the Performance Group and Performance Universe medians for all periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. Dreyfus representatives discussed with the Board the reasons for the fund’s underperformance.The Board indicated its expectation for improvements in the fund’s performance results in the future. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was below the Expense Group median and at the Expense Universe median and the fund’s total expenses were at the Expense Group median and below the Expense Universe median. Dreyfus representatives noted that Dreyfus has agreed to waive receipt of a portion of the fund’s management fee in the amount of .10% of the value of the fund’s average daily net assets until March 31, 2013. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also noted the fee waiver arrangement and its effect on Dreyfus’ profitability.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. 34 The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board agreed to closely monitor performance and determined to approve renewal of the Agreement only through March 30, 2013. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Fund 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement through March 30, 2013 was in the best interests of the fund and its shareholders. 36 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 18 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Opportunistic Midcap Value Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Opportunistic Midcap Value Fund, covering the six-month period from September 1, 2012, through February 28, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. A sustained market rally from the summer of 2012 through the end of the reporting period generated respectable gains for investors who had the patience and discipline to stick with equities during previous bouts of heightened turbulence.While economic growth generally remained sluggish compared to historical averages, a number of negative scenarios were avoided: China averted a hard landing, the European financial crisis did not deteriorate into a breakup of the euro, and the threat of U.S. fiscal tightening was reduced when last-minute legislation mitigated scheduled tax increases. We believe that the muted pace of economic growth has helped prevent new imbalances from developing, even as monetary policymakers throughout the world maintain aggressively accommodative postures. Therefore, in our analysis, prospects are favorable for sustained economic expansion over the foreseeable future.As always, we encourage you to discuss our observations with your financial adviser, who can help you respond to the challenges and opportunities the financial markets provide. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation March 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2012, through February 28, 2013, as provided by David A. Daglio, Primary Portfolio Manager Fund and Market Performance Overview For the six-month period ended February 28, 2013, Dreyfus Opportunistic Midcap Value Fund’s Class A shares produced a total return of 18.62%, Class C shares returned 18.18% and Class I shares returned 18.61%. 1 In comparison, the fund’s benchmark, the Russell MidcapValue Index (the “Index”), produced a 16.14% total return for the same period. 2 Stocks generally rallied over the reporting period as previous macroeconomic concerns waned and investors responded positively to improved economic data. The fund produced higher returns than its benchmark, mainly due to the success of our security selection strategy in the consumer discretionary, industrials, financials and utilities sectors. The Fund’s Investment Approach The fund seeks to surpass the performance of the Index by investing in midcap companies, which we consider as having market capitalizations between $1 billion and $25 billion at the time of purchase.We identify potential investments through extensive fundamental research conducted by the team’s dedicated sector specialists. When selecting stocks, the fund will focus on individual stock selection, emphasizing three key factors: discount from intrinsic valuation, strong mid-cycle fundamentals and a revaluation catalyst. We typically sell a stock when we no longer consider it attractively valued, it shows deteriorating fundamentals, the revaluation catalyst becomes impaired, or a better risk/reward opportunity is presented. Recovering Economy Fueled Market Gains Several positive developments drove stock prices broadly higher over the reporting period. In the wake of earlier market declines, a sustained market rally began near the start of the reporting period when various macroeconomic worries failed to materialize. Instead, investors responded positively to news of improved employment The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) and housing market trends in the United States, a stated commitment from the European Central Bank in support of the euro, and expectations that new leadership in China might lead to stronger regional growth. The U.S. stock market lost some ground in November when a contentious political debate intensified regarding automatic tax hikes and spending cuts scheduled for the start of 2013, but continued corporate earnings strength and last-minute legislation to address the scheduled tax increases enabled stocks to resume their rally through the reporting period’s end. In this environment, midcap stocks generally provided higher returns than their large- and small-cap counterparts, and value-oriented stocks outperformed growth-oriented stocks. Stock Selection Strategy Produced Positive Results Although the fund achieved higher returns than its benchmark in most of the market sectors represented in the Russell MidcapValue Index, its relative performance during the reporting period was especially buoyed by successful stock picks in the consumer discretionary sector. Homebuilders, such as PulteGroup and D.R. Horton , fared particularly well as housing markets improved and orders for new homes increased. Residential construction suppliers also reported strong sales and earnings, fueling gains for carpet maker Mohawk Industries and home improvement retailer Lowe’s. At the same time, automotive suppliers benefited from higher car and light truck sales, driving the stocks of Delphi Automotive,TRW Automotive Holdings, and Dana Holding higher. Greater economic activity lifted a number of industrial companies, including domestic barge operator Kirby, motion and control systems manufacturer Parker-Hannifin, and staffing specialist Robert Half International . The financials sector benefited broadly from rebounding capital markets and recovering U.S. housing markets. Real estate management firms CBRE Group and Jones Lang LaSalle gained value amid rising demand for property leasing and maintenance services, securities firm Raymond James Financial reported record results in its investment banking unit, and online brokers E
